DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Amendment filed on 04/05/2021.
Status of the Claims:
Claim(s) 1-17 is/are pending in this Office Action.  

Terminal Disclaimer
The terminal disclaimer filed on 04/05/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,334,146 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, a camera module comprising:
a housing defining an internal space; and 

wherein the lens module comprises a plurality of lens barrels accommodating the lenses, and the plurality of lens barrels are configured to move in the optical axis direction in the internal space while being supported by ball bearings, and 
at least two of the plurality of lens barrels share a guide groove configured to guide movements of the ball bearings.

Regarding claim(s) 2-13 and 17, claim(s) depend from independent claim 1 and is/are allowable for the same reasons stated above.

Regarding independent claim 14, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, a camera module comprising: 
a housing defining an internal space; and 
a lens module disposed in the internal space, and comprising lenses aligned in an optical axis direction, 
wherein the lens module comprises a plurality of lens barrels accommodating the lenses, and the plurality of lens barrels are configured to move in the optical axis direction by a driving magnet disposed in the housing and a driving coil disposed in one or more of the lens barrels, and a pulling yoke and 
a pulling magnet are selectively disposed on a bottom surface of the housing and a lower surface of one or more of the lens barrels, 

	
Regarding claim(s) 15-16, claim(s) depend from independent claim 14 and is/are allowable for the same reasons stated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL L GARCES-RIVERA whose telephone number is (571)270-7268.  The examiner can normally be reached on Mon-Fri 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 5712727406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ANGEL L GARCES-RIVERA/Examiner, Art Unit 2698        

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698